Citation Nr: 1102203	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  07-01 563	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent 
for service-connected post traumatic stress disorder (PTSD) prior 
to August 11, 2009.

2.  Entitlement to a disability rating in excess of 70 percent 
for service-connected PTSD on or after August 11, 2009.

3.  Entitlement to an earlier effective date for the grant of a 
50 percent disability rating for service-connected PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United 
States


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from October 2005 and September 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

In July 2009, the Board remanded the matters of entitlement to an 
increased disability rating for service-connected PTSD, currently 
rated as 50 percent disabling, entitlement to an earlier 
effective date for the grant of a 50 percent disability rating 
for service-connected PTSD, and entitlement to a total disability 
rating based upon individual unemployability due to service-
connected disabilities (TDIU).  In an August 2010 rating 
decision, a 70 percent rating for service-connected PTSD was 
granted effective August 11, 2009 and entitlement to TDIU was 
granted effective August 11, 2009.  The issues of entitlement to 
an earlier effective date for the grant of a 50 percent rating 
for service-connected PTSD and entitlement to a rating in excess 
of 50 percent prior to August 11, 2009, were denied in an August 
2010 supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from September 
1967 to September 1969.

2.  In September 2010, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran that 
a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 
20.204 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific 
error of fact or law in the determination being appealed.  
38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to 
any or all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  In the present 
case, the Veteran has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have jurisdiction 
to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


